Banke, Judge.
In this appeal from his conviction of burglary, the defendant has failed to file a brief or enumeration of errors, despite an order from this court directing him to do so. We have nevertheless reviewed the record and transcript and have found no ground for reversal. The evidence adduced at trial was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J, concur.